1 N.Y.3d 583 (2004)
LARISA FORSTER, Appellant,
v.
CITY OF NEW YORK et al., Respondents, et al., Defendant.
Court of Appeals of the State of New York.
Submitted December 11, 2003.
Decided January 8, 2004.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed Supreme Court's order denying appellant's cross motion for leave to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.